Citation Nr: 1004142	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
seizures as a result of a traumatic brain injury (TBI).  

2.  Entitlement to a rating in excess of 10 percent for 
hypothyroidism.

3.  Entitlement to service connection for an eye disorder, 
characterized as glaucoma.  

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a back disorder. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in May 1997 after 17 
years and 11 months of service.

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in October 2009.  A transcript of the hearing is of 
record.

The issues of entitlement to an increased rating for seizures 
and hypothyroidism, as well as service connection for an eye 
disorder and bilateral knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A chronic back disorder is not currently shown.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
service and is not currently shown.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in August 2007 that fully addressed all four 
notice elements.  The letter informed her of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  Therefore, she was 
"provided the content-complying notice to which she [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case (SSOC) was issued in 
September 2008.  Consequently, the Board finds that the duty 
to notify has been satisfied.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and some service treatment records.  While the record 
indicates that other service treatment records were not 
obtained, it also indicates that the RO made a diligent 
attempt to acquire them.  She was also provided an 
opportunity to set forth her contentions during the hearing 
before the undersigned Veterans Law Judge in October 2009. 

Next, the Board finds that a VA examination is not warranted.  
Given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, and no indication 
of a current chronic disorder, the Board finds that the 
medical evidence of record is sufficient to make a decision 
on the claim, and a remand for a VA examination is not 
warranted.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
	The Veteran's service treatment records reflect no complaints 
of, treatment for, or a diagnosis related a back disorder or 
any symptoms reasonably attributed thereto.  She denied 
experiencing any recurrent back pain at her April 1996 
medical board physical examination, and no such disorder was 
observed.  Therefore, no chronic back disorder was noted in 
service.
	
Moreover, the competent evidence does not indicate that she 
has ever been diagnosed with this disorder since she left 
active duty.  Based on the evidence above, there is no 
competent evidence of a current disability.  At best, there 
are complaints of symptomatology without underlying 
pathology.  Symptoms alone cannot be compensable without an 
in-service disease or injury to which the pain can be 
connected by competent evidence.  See Sanchez-Benitez v. 
West, 25 F.3d 1356 (Fed. Cir. 2001).

The Board has also considered the Veteran's statements and 
hearing testimony asserting that she has a back disorder that 
is related to active duty service.  
While she is trained as a nurse, and therefore has medical 
expertise, her statements asserting a medical relationship 
between her claimed disorder and active duty is unaccompanied 
by any explanation or citation to clinical findings.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

ORDER

Service connection for a back disorder is denied.


REMAND

Regarding the Veteran's remaining claims, the Board concludes 
that additional development is necessary.  First, the service 
treatment records indicate that she underwent a bilateral 
lateral rectus recession in March 1996 to repair eye pattern 
esotropia.  Moreover, an addendum to her December 1996 
medical board report indicated a diagnosis of suspected 
glaucoma based on her family history and her optic discs upon 
examination.  While the treatment records since that time do 
not indicate follow-up eye treatment, a current VA 
ophthalmological examination is necessary to ascertain the 
extent of her eye disorder, if any, and whether it is related 
to active duty service.  

Regarding her claimed bilateral knee disorder, the Veteran 
underwent a VA examination in September 2007, where she 
claimed that she injured her left knee in January 1995.  A 
physical examination indicated no swelling and a 
substantially normal range of motion.  X-rays of the knees 
indicated minor patella spurring, but no other degenerative 
changes.  

After reviewing the claims file in June 2008, the examiner 
submitted an addendum note that no bilateral knee problems 
related to osteoarthritis were indicated by history.  
However, the Veteran's April 1996 physical examination 
indicated a past left knee fracture, although subsequent 
treatment related to this injury, if any, was not recorded.  
Moreover, she listed experiencing arthritis by history.  
Therefore, a nexus opinion is necessary to properly 
adjudicate the claim.  

In the case of the Veteran's seizure disorder and 
hypothyroidism claims, the Board notes that the most recent 
VA examinations were in December 2003, slightly over six 
years ago.  Therefore, the Veteran should be provided a VA 
examination to determine the current severity of her service-
connected disabilities.

The evidence also makes clear that her seizures are 
attributable to a TBI resulting from a motor vehicle accident 
in February 1994.  However, since her most recent VA 
examination for seizures, the regulations regarding TBIs has 
changed significantly.  See 38 C.F.R. § 4.124a, DC 8045 
(2009); see also 73 Fed. Reg. 54693 (Sept. 23, 2008). The 
amendment applies to all applications for benefits received 
by VA on and after October 23, 2008. 

While the old criteria will apply to applications received by 
VA before that date, a Veteran whose residuals of a TBI were 
rated under the pre-amended regulations may request review 
under the new criteria, irrespective of whether his or her 
disability has worsened since the last review or whether VA 
receives any additional evidence.  Accordingly, the Veteran 
should be notified that she is allowed to request to have his 
or her claim considered under the new evaluation of residuals 
of traumatic brain injury.  Moreover, the new VA examination 
should be of sufficient scope so as to address any of the 
potential residuals of a TBI as contemplated by DC 8045.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of what 
evidence is necessary to show residuals of 
a TBI as described in 38 C.F.R. § 4.124a 
(2009).  The Veteran should also be given 
notice of her entitlement to VA review of 
her rating which was based on the pre-
amended regulations.  

2. The RO should schedule the Veteran for a 
VA examination to determine the current 
nature and extent of her service-connected 
residuals of a TBI and hypothyroidism 
disabilities.  The claims folder must be 
made available to the examiner in 
conjunction with the examinations.  

In addition to conducting physical 
examinations, the examiner should obtain a 
detailed clinical history from the Veteran 
and provide an opinion as to whether her 
service-connected disabilities have 
rendered her unemployable.  

In conjunction with this examination, the 
RO should also develop and ascertain 
whether her seizures are the determining 
factor in her inability to obtain 
employment as specified in the notes 
section in 38 C.F.R. § 4.214a, DCs 8910-
8914.  

3.  The Veteran should also be scheduled 
for an appropriate VA examination in order 
to determine the current nature and 
etiology of her bilateral knee disability 
and eye disorder.  The claims folder 
should be made available to and reviewed 
by the examiner, and the examiner must 
indicate on the report that that the 
claims folder was reviewed.  All indicated 
studies should be performed, and all 
findings should be reported in detail.

The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any diagnosed disorder is related to or 
had its onset during service.  All 
opinions expressed should be accompanied 
by supporting rationale.

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.

If the claims remain denied, the Veteran 
should be issued a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


